Citation Nr: 0112948	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-14 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the November 5, 1992 rating decision which denied 
entitlement to service connection for post-traumatic stress 
disorder contains clear and unmistakable error.  

2.  Entitlement to an effective date prior to January 9, 
1997, for the grant of entitlement to service connection for 
post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1985 to June 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted entitlement to service 
connection for post-traumatic stress disorder (PTSD) 
effective from January 9, 1997.

The Board notes that in the April 1999 rating decision, the 
RO also denied entitlement to service connection for left 
shoulder bursitis.  In April 1999, the veteran filed a notice 
of disagreement as to the disability rating assigned for PTSD 
and as to the denial of service connection for left shoulder 
bursitis.  In a November 1999 rating decision, the RO 
determined that a 50 percent evaluation was warranted for the 
veteran's service-connected PTSD.  The RO noted that since 
the veteran had requested a 50 percent evaluation, his appeal 
as to that issue had been satisfied.  In November 1999, the 
RO also issued a statement of the case as to the issue of 
entitlement to service connection for left shoulder bursitis.  
The veteran filed a substantive appeal as to that issue in 
October 2000.  In an October 2000 letter, the RO notified the 
veteran that his substantive appeal as to the issue of 
entitlement to service connection for left shoulder bursitis 
was untimely.  The veteran has not filed a notice of 
disagreement as to that determination.  Thus, the 
aforementioned issues are not before the Board for appellate 
consideration.  See 38 C.F.R. §§ 20.201, 20.202, 20.302, 
20.1103 (2000).



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Service personnel records reflect service in Saudi Arabia 
from January 1991 to April 1991; the veteran received no 
medals, citations, or commendations indicating participation 
in combat with the enemy. 

3.  An October 1991 VA examination reflects a diagnosis of 
PTSD and the examiner noted a recognizable stressor during 
service.

4.  In a November 5, 1992 rating decision, the RO denied 
entitlement to service connection for PTSD on the basis that 
the alleged stressors were insufficient to warrant PTSD of 
service origin; the veteran was notified of that 
determination and did not file a notice of disagreement. 

5.  The November 5, 1992 rating decision was consistent with 
and supported by the evidence then of record and the existing 
legal authority.

6.  The liberalizing criteria in assessing the sufficiency of 
alleged stressors became effective November 7, 1996.

7.  A March 1997 VA examination report reflects a diagnosis 
of moderate PTSD.  

8.  The RO received the veteran's request to reopen of his 
claim of entitlement to service connection for PTSD on 
January 9, 1997.



CONCLUSION OF LAWS

1.  The unappealed November 1992 rating decision, wherein the 
RO denied entitlement to service connection for PTSD, did not 
constitute clear and unmistakable error.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.105(a) (2000).

2.  The criteria for an effective date of November 7, 1996 
for an award of service connection for PTSD have been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.114, 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

A review of the record reflects that the veteran originally 
sought entitlement to service connection for PTSD in July 
1991.  Service personnel records reflect service in Saudi 
Arabia from January 1991 to April 1991.  The veteran received 
a Southwest Asia Service Medal, but no medals, citations, or 
commendations indicating participation in combat with the 
enemy.  An October 1991 VA examination notes the examiner 
reviewed the claims folder.  The examiner noted complaints of 
depression, intrusive thoughts, flashbacks, recurrent dreams, 
and sleep disturbance.  A diagnosis of PTSD with mild 
symptoms was noted.  The examiner stated that the veteran was 
exposed to a recognizable stressor during military service.  

In a November 5, 1992 rating decision, the RO denied 
entitlement to service connection for PTSD.  The RO noted 
that the described stressors were not so severe as to cause 
PTSD of service origin.  It was also noted that it was not 
unusual for those assigned in support of Operation Desert 
Storm to have experienced some hostile action, but that in 
and of itself would not produce PTSD in most people.  The 
veteran was notified of that determination in a November 1992 
letter from the RO.  He did not file a notice of disagreement 
as to that determination.  

The veteran was granted entitlement to service connection for 
PTSD in an April 1999 rating decision, effective from January 
9, 1997.  The veteran now contends that the November 5, 1992 
rating decision denying entitlement to service connection for 
PTSD was clearly and unmistakably erroneous in failing to 
grant service connection.  

Applicable law and regulations provide that a determination 
on a claim by the agency of original jurisdiction of which 
the claimant is properly notified is final if a timely notice 
of disagreement is not filed.  See 38 C.F.R. §§ 20.302, 
20.1103.  Previous determinations which are final and 
binding, including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has set forth a three-
prong test to determine whether CUE is present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was CUE must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc)).  

In the present case, the record reflects that the veteran 
failed to perfect an appeal of the November 1992 rating 
decision, which denied entitlement to service connection for 
PTSD.  Thus, that decision became final and may be revised 
only if CUE is found.  38 C.F.R. § 3.105.  

The veteran argues that the November 1992 rating decision is 
clearly and unmistakably erroneous in that the credible 
evidence supporting the claimed in-service stressors was of 
record at that time and the RO substituted its own judgment 
as to the severity of the claimed stressors in place of a 
health care professional.  

Generally, the law and regulations applicable to a claim of 
entitlement to service connection at the time of the November 
1992 rating decision provided that the facts of the case 
"must establish that a particular injury or disease 
resulting in disability was incurred coincident with 
service" and that such may be accomplished by affirmatively 
showing inception or aggravation during service.  See 
38 C.F.R. § 3.303(a) (1991).  Additionally, the question of 
whether an event or incident, or series of events or 
incidents, constituted a stressor was a factual determination 
and the Board was not obliged to accept the opinions of 
medical personnel or the uncorroborated account of the 
veteran on that point.  See Wilson v. Derwinski, 
2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190 
(1991), reconsideration denied, 1 Vet. App. 406 (1991).  

Additionally, provisions of 38 C.F.R. § 4.125 (1991) 
stipulated that the psychiatric nomenclature utilized by VA 
was based on the Diagnostic and Statistical Manual of Mental 
Disorders, Third Edition, Revised, (DSM-III-R) issued by the 
American Psychiatric Association (APA), under which a 
stressor was identified as "a psychologically traumatic 
event that is generally outside the range of usual human 
experience" that would evoke significant symptoms of 
distress in most people.  See Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition, § 309.8.  

A review of the November 5, 1992 rating decision reflects 
consideration of the October 1991 VA examination and 
diagnosis of PTSD.  However, the rating board determined that 
the alleged stressors were insufficient to evoke PTSD of 
service origin.  There is no indication or allegation by the 
veteran that the correct facts were not before the 
adjudicators.  Furthermore, the Board is unable to conclude 
that the aforementioned law and regulations, as they were at 
that time, were incorrectly applied by the RO, particularly 
in light of the objective standard for evaluating alleged 
stressors.  CUE is a very specific and rare kind of "error."  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Simply to claim CUE on the basis that a previous adjudication 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Similarly, neither 
can broad- brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993). 

In light of the applicable law and regulations at the time, 
the Board concludes that it cannot be said that the rating 
board erred in determining that the veteran's alleged 
stressors were insufficient to evoke PTSD of service origin.  
As noted above, a mere disagreement with how the Rating Board 
weighed the significance of the evidence does not rise to the 
level of CUE.  See Luallen v. Brown, 8 Vet. App. 92 (1995). 

In view of the foregoing, the Board concludes that the 
November 5, 1992, rating action denying the veteran's claim 
of entitlement to service connection for service connection 
for PTSD was not clearly and unmistakably erroneous.  Rather, 
a review of the evidence, and the applicable statutory and 
regulatory provisions, clearly demonstrates that there was no 
failure by that Rating Board to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
Thus, the veteran's claim that the November 5, 1992 rating 
decision, which denied entitlement to service connection for 
PTSD, was clearly and unmistakably erroneous, must be denied.  
38 C.F.R. § 3.105(a).

II.  Effective Date Claim

Service personnel records reflect service in Saudi Arabia 
from January 1991 to April 1991.  The veteran's military 
occupational specialty was noted as that of tow dragon 
repairer and communication system/circuit controller.  

As previously noted, the veteran originally sought 
entitlement to service connection for PTSD in July 1991.  An 
October 1991 VA examination notes the examiner reviewed the 
claims folder.  The examiner noted complaints of depression, 
intrusive thoughts, flashbacks, recurrent dreams, and sleep 
disturbance.  A diagnosis of PTSD with mild symptoms was 
noted.  The examiner also stated that the veteran was exposed 
to a recognizable stressor during military service.  

In a November 1992 rating decision, the RO denied entitlement 
to service connection for PTSD.  The RO noted that the 
described stressors were not so severe as to cause PTSD of 
service origin.  It was also noted that it was not unusual 
for those assigned in support of Operation Desert Storm to 
have experienced some hostile action, but that in and of 
itself would not produce PTSD in most people.  The veteran 
was notified of that determination in a November 1992 letter 
from the RO.  

A June 1997 VA progress note reflects the veteran reported 
being diagnosed with depression in 1996 and treated with 
antidepressants.  The veteran reported symptoms of concern to 
him because they were not present prior to his service in the 
Persian Gulf.  He reported experiencing hypervigilance, 
difficulty sleeping, impatience, aggressiveness, and frequent 
headaches.  He denied experiencing nightmares or avoidance of 
people and places.  Following psychological testing, the 
psychologist noted that the manner in which the veteran 
endorsed items on questionnaires about PTSD related symptoms 
indicated that he was subjected to moderate amounts of combat 
constituting trauma.  However, the psychologist further 
stated that the veteran did not meet all of the criteria for 
diagnosis of PTSD because he did not manifest enough 
symptoms. 

On January 9, 1997, the RO received a statement from the 
veteran requesting entitlement to service connection for 
PTSD.  A March 1997 VA examination report notes a diagnosis 
of moderate Gulf War related PTSD.  Psychosocial problems 
related to combat stress and other exposure to oil fires were 
also noted.  

Upon VA examination dated in February 1999, the veteran 
reported driving fuel trucks from Saudi Arabia into combat 
areas to refuel helicopters.  The veteran reported being on 
the compound in Dhahran when an Iraqi SCUD missile attacked 
an American barracks.  The veteran reported helping dig 
through rubble for casualties.  He also reported frequent 
alarms and SCUD attacks without prior alarms.  While hauling 
fuel into Kuwait, the veteran reported seeing devastation 
along the "highway of death," including the bodies of women 
and children.  A diagnosis of moderately severe and chronic 
PTSD was noted.  The examiner noted emotionally traumatic 
experiences during the Gulf War with fairly severe impact.  

In an April 1999 rating decision, the RO granted entitlement 
to service connection for PTSD, evaluated as 30 percent 
disabling, effective from January 9, 1997.  The veteran filed 
a notice of disagreement as to the assigned effective date in 
January 2000 and a statement of the case was issued.  The 
veteran filed a timely substantive appeal in June 2000.  

Generally, the effective date for an award of service 
connection is governed by 38 U.S.C.A. § 5110(a), which states 
that unless specifically provided otherwise, the effective 
date of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application therefor or the date entitlement arose, 
whichever is later.  See38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii); 3.400(r).

However, where pension, compensation, or dependency or 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such an award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  Where 
pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph, the evidence must show that the 
claimant met all eligibility criteria for the liberalizing 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  See 38 C.F.R. § 3.114(a).

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  See 38 C.F.R. § 3.114(a)(1). 

The veteran's claim was originally denied in November 1992 on 
the basis that the claimed stressors were insufficient to 
cause PTSD of service origin.  However, effective November 7, 
1996, VA adopted the more current criteria for PTSD found in 
the Fourth Edition of the DSM.  See Fed. Reg. 52695 (Oct. 8, 
1996).  By adopting the DSM-IV, the criteria changed from an 
objective standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective one.  The 
criteria now require exposure to a traumatic event and a 
response involving intense fear, helplessness, or horror.  A 
more susceptible person may have PTSD based on exposure to a 
stressor that would not necessarily have the same effect on 
"almost anyone."  In Cohen v. Brown, 10 Vet. App. 128 
(1997) the Court began the practice of making the sufficiency 
of a stressor a clinical determination for the examining 
mental health professional based upon the diagnostic criteria 
effective November 6, 1997.   

The veteran's reopened claim of entitlement to service 
connection for PTSD was received by the RO on January 9, 1997 
and entitlement to service connection for PTSD was granted as 
directly related to military service in April 1999.  The RO 
cited the DSM-IV criteria in the rating action.  Since this 
reopened claim was received less than one year after the 
liberalizing benefit effective November 6, 1997, benefits may 
be authorized as of the effective date of the liberalizing 
issue, or November 7, 1996, if the criteria for service 
connection for PTSD were otherwise met at that time.  See 
38 C.F.R. § 3.114(a)(1).  

The evidence of record demonstrates that the veteran was 
diagnosed with PTSD in October 1991 and March 1997 and that 
he served in Saudi Arabia during the Persian Gulf War.  The 
Board recognizes that a June 1997 VA progress note stated the 
veteran did not meet the full criteria for a diagnosis of 
PTSD because he did not manifest enough symptoms.  However, 
the treatment record does not reflect a review of the 
veteran's claims folder or a summary of any claimed 
stressors.  Additionally, in light of the diagnoses of PTSD 
upon VA examinations dated in March 1997 and October 1991, 
and with all reasonable doubt resolved in favor of the 
veteran, the Board is compelled to conclude that the veteran 
met the eligibility criteria for the liberalizing benefit on 
the effective date of November 7, 1996 and that such 
eligibility existed continuously from that date. Thus, the 
veteran is entitled to an effective date of November 7, 1996, 
for the grant of service connection for PTSD pursuant to 
38 C.F.R. § 3.114(a)(1). 38 U.S.C.A. § 5107. 

The Board notes that entitlement to an effective date prior 
to November 7, 1996 for the grant of service connection for 
PTSD is not warranted as the Board has herein determined that 
the November 5, 1992 rating decision does not contain CUE. 


ORDER

The November 5, 1992 rating decision which denied entitlement 
to service connection for PTSD does not contain CUE; the 
appeal is denied.

Entitlement to an effective date of November 7, 1996 for the 
grant of entitlement to service connection for PTSD is 
granted, subject to the regulations governing the payment of 
monetary benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

